Citation Nr: 1114970	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-39 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral optic neuritis associated with multiple sclerosis prior to February 2010, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1978 to November 1998.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, inter alia, denied a compensable rating for left and right optic neuritis.  The case was before the Board in December 2009 and was remanded for further development.  

In January 2011, the RO increased the disability rating for optic neuritis to 10 percent.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this appeal continues. 


REMAND

This case is not ready for appellate review.  The Veteran is seeking an increased disability rating for optic neuritis associated with multiple sclerosis.  Service connection was granted effective April 2005, and an initial noncompensable evaluation was assigned.  The rating was increased to 10 percent, effective from February 2010.  

During the pendency of this appeal, the applicable rating criteria for diseases of the eye were amended effective December 10, 2008.  73 Fed. Reg. 66544 (November 10, 2008) (codified at 38 C.F.R. Part. 4, §§ 4.75-4.79 (2009).  These amendments apply only to claims received by VA on or after the effective date.  The Veteran's claim for an increased rating for optic neuritis was received prior to December 10, 2008; therefore, it must be evaluated under the rating criteria that were in effect at that time.  

Under the rating criteria in effect prior to December 10, 2008, optic neuritis is evaluated by rating the underlying disease, and combining impairment of visual acuity or field loss.  See 38 C.F.R. § 4.84a, Diagnostic Code 6026 (2008).  Visual fields are evaluated by determining the average concentric contraction of the visual field of each eye based on measurements (in degrees) at each of 8 principal meridians.  38 C.F.R. §§ 4.76, 4.76a (2008).  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination of his eyes in which both visual acuity and visual field were examined.  Visual fields were determined through the use of Goldmann kinetic perimetry; however, the report of this examination does not include the measurements at all 8 principal meridians.  Although the examiner stated that the visual fields are within normal limits in both eyes, the results that are reported indicate impairment of visual fields to some extent.  The combination of these impairments, as well as any impairment of the other 4 principal meridians that were not reported, must be evaluated to determine whether a higher rating is warranted.  Thus the eye examination provided to the Veteran is inadequate, and a remand is necessary to afford the Veteran another eye examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA eye examination to determine the current extent of any visual impairment associated with his MS.  Specifically, an examination of the visual fields of each eye must be conducted.  The examination must be performed by a licensed optometrist or ophthalmologist and must be conducted in accordance with the specific requirements of 38 C.F.R. §§ 4.76 and 4.76a (2008).  

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal, with consideration of the rating criteria in effect prior to December 2008.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


